Citation Nr: 0426305	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to the benefit 
currently sought on appeal.

During the course of this appeal, the RO increased the rating 
evaluation for the service-connected lumbosacral strain from 
20 percent to 40 percent disabling.  The 40 percent rating is 
the highest possible rating assignable under either 
Diagnostic Code 5294 or 5295; however, it is not the highest 
possible rating under the schedular criteria for disabilities 
of the spine.  See 38 C.F.R. § 4.71a (2003).  The Board 
notes, with respect to increased ratings, the United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit does not 
abrogate the appeal.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In November 2003, the Board remanded the claim for additional 
development, to include a VA examination.  The record reveals 
that the veteran failed to report on January 12, 2004.   
Although the claims folder contains a January 9, 2004 letter 
to the veteran notifying him that he will be scheduled for an 
exam, there is no record of subsequent notice of the date and 
time of that exam.  Nor does the record indicate that the 
veteran was informed of 38 C.F.R. § 3.655 (2003), which 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Therefore, the Board concludes that another examination 
should be scheduled and effort be made to notify the veteran 
of the scheduled exam at his last known address.  

Additionally, since the last review of the claim by the RO, 
the schedular criteria for rating the musculoskeletal system 
were revised.  By regulatory amendment, which became 
effective from September 26, 2003, changes were made to the 
schedular criteria for evaluating diseases and injuries of 
the spine, previously set forth in 38 C.F.R. § 4.71a.  See 68 
Fed. Reg. 51454-51458 (2003).  The veteran has not been 
informed of the changed criteria or medically evaluated under 
the new criteria, nor has the agency of original jurisdiction 
had an opportunity to evaluate the veteran's back disability 
under these criteria.  The Board finds there is potential 
prejudice to the veteran if the RO does not consider the 
revised rating criteria in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process requires such action.  Accordingly, this matter is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  If the veteran is willing to report, the 
RO should arrange for a VA spine examination 
in order to assess the extent of his service-
connected lumbosacral strain.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.
The examination should use the current 
examination worksheet, designed to address 
the new rating criteria.  With respect to the 
veteran's orthopedic pathology, the examiner 
should identify and express an opinion as to 
the severity of any orthopedic manifestations 
(including decreased range of motion and the 
presence or absence of muscle spasm) of the 
veteran's low back disability. The examiner 
should conduct all tests and studies deemed 
necessary, to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  In rendering this 
opinion, the examiner should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present in 
the low back.  To the extent possible, the 
examiner should express any functional loss 
in terms of additional degrees of limited 
motion of low back.  If the examiner is 
unable to provide the requested information 
with any degree of medical certainty, the 
examiner should clearly indicate that.  In 
addition, if possible, the examiner should 
state whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

With respect to the veteran's neurological 
impairment associated with the lumbosacral 
strain, the examiner should also identify all 
neurological symptoms and express an opinion 
as to their severity. 

The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed.

The veteran should be advised that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim, and that the consequences for failure 
to report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

3.  Thereafter, the RO should notify the 
veteran of the new rating criteria and 
readjudicate the issue on appeal.  The Board 
notes that the Schedule of Rating 
Disabilities pertaining to disabilities of 
the spine under 38 C.F.R. § 4.71a was amended 
and rewritten, effective September 26, 2003.  
See Fed. Reg. 51454-51458 (August 27, 2003).  
This change became effective during the 
veteran's appeal.  The RO should consider the 
amended schedular criteria in readjudicating 
the appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case and which includes citation to the 
general rating schedule for disease and 
injuries of the spine adopted in 2003.  The 
veteran and his representative should be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




